Case: 16-17791   Date Filed: 06/22/2018   Page: 1 of 2


                                                       [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-17791
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:16-cr-00007-LGW-RSB-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

FRANK PRUITT,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (June 22, 2018)

Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-17791    Date Filed: 06/22/2018   Page: 2 of 2


      Franklin David McCrea, appointed counsel for Frank Pruitt in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Pruitt’s conviction and sentence are AFFIRMED.




                                         2